Citation Nr: 0730733	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-27 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disorder to include lumbar stenosis.  

2.  Entitlement to an increased disability evaluation for the 
veteran's tinnitus, currently evaluated as 10 percent 
disabling, to include entitlement to a separate compensable 
evaluation for each ear.  


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had certified active service from December 1967 
to February 1971 and additional duty with the Naval Reserve.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) which denied separate 
compensable evaluations for each of the veteran's ears under 
the provisions of 38 C.F.R. § 4.87, Diagnostic Code 6260.  In 
February 2007, the RO denied service connection for a chronic 
back disorder to include lumbar stenosis.  

The issue of the veteran's entitlement to service connection 
for a chronic back disorder to include lumbar stenosis is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The Department of Veterans Affairs (VA) 
will notify the veteran if further action is required on his 
part.  


FINDING OF FACT

A 10 percent evaluation is currently in effect for the 
veteran's tinnitus.  The evaluation is the maximum schedular 
evaluation assignable for tinnitus.  


CONCLUSION OF LAW

An evaluation in excess of 10 percent and/or a separate 
compensable evaluation for each ear may not be assigned for 
tinnitus.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.87, Diagnostic 
Code 6260 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
the VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the statutory and regulatory provisions pertaining to 
the VA's duty to notify and to assist do not apply to a claim 
if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  As will be shown below, the Board 
finds that the veteran is already receiving the maximum 
disability rating available for tinnitus under the applicable 
diagnostic criteria.  Furthermore, regardless of whether the 
veteran's tinnitus is perceived as unilateral or bilateral, 
the outcome of this appeal does not change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).  




II.  Tinnitus

A.  Historical Review

The report of an April 2004 VA examination for compensation 
purposes states that the veteran was diagnosed with tinnitus 
precipitated by his military noise exposure.  In May 2004, 
the RO established service connection for tinnitus and 
assigned a 10 percent evaluation for that disability.  

B.  Increased/Separate Compensable Evaluations

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  Recurrent tinnitus 
warrants a 10 percent evaluation.  Only a single evaluation 
is to be assigned for recurrent tinnitus no matter whether 
the sound is perceived in one ear, both ears, or in the head.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (2007).  

In view of the foregoing, the Board concludes that Diagnostic 
Code 6260 precludes assignment of more than a single 10 
percent evaluation for the veteran's tinnitus.  Therefore, 
the veteran's claim for separate 10 percent ratings for each 
ear for his service-connected tinnitus must be denied.  On 
this point, the denial of the veteran's claim is based on a 
lack of entitlement under the law.  The law, in particular 
the regulation governing schedular evaluation of tinnitus, is 
dispositive of the claim.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

The Board notes that the veteran does not argue, and the 
evidence does not suggest, that symptoms attributable to 
tinnitus would be more appropriately evaluated under any 
alternate diagnostic code.  There is neither evidence nor 
argument that tinnitus manifests in symptoms other than 
ringing in the ear or that such results in unusual disability 
to render impracticable application of the rating schedule.  
Thus, the Board finds no basis upon which to assign a higher 
disability evaluation despite consideration of the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2007), to include 38 C.F.R. § 3.321(b)(1) (2007).  


ORDER

Entitlement to an evaluation in excess of 10 percent for the 
veteran's tinnitus, to include entitlement to a separate 
evaluation for each ear, is denied.  


REMAND

In reviewing the veteran's service medical and personnel 
records, the Board observes that an October 1976 Naval 
Reserve physical evaluation for reenlistment notes that the 
veteran was found to be "qualified for reenlistment USNR-
R."  The veteran's service personnel documentation of record 
indicates that the veteran reenlisted in the Naval Reserve in 
September 1976 for a period of two years.  The veteran's 
complete periods of active duty, active duty for training, 
and inactive duty for training with the Naval Reserve have 
not been verified.  

In his November 2006 claim for service connection, the 
veteran advanced that he had "a diagnosis of lumbar stenosis 
that the VAMC doctor indicated was as likely as not caused by 
a previous injury to my back."  Clinical documentation of 
the cited treatment is not of record.  The VA should obtain 
all relevant military, VA, and private records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2007) are fully met.

2.  Then contact the National Personnel 
Record Center and/or the appropriate 
service entity and request that (1) it 
verify the veteran's periods of active 
duty, active duty for training, and 
inactive duty for training with the Naval 
Reserve and (2) forward all available 
service medical records associated with 
such duty for incorporation into the 
record.  

3.  Then contact the veteran and request 
that he provide information as to all 
post-service treatment of his claimed 
chronic back disorder including the names 
and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact all identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran, not already of 
record, for incorporation into the 
record.  

4.  Then request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment, not already of 
record, be forwarded for incorporation 
into the record.  

5.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of the veteran's claimed chronic 
back disorder.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  
The examiner should advance an opinion at 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic back disability had its onset 
during active service/active duty or 
otherwise originated during or is 
causally related to his periods of active 
service/active duty.  

Send the claims folder to the examiner 
for review.  The examination report 
should state that such a review was 
conducted.  

6.  Then readjudicate the issues of the 
veteran's entitlement to service 
connection for a chronic back disorder to 
include lumbar stenosis.  If the benefits 
sought on appeal remain denied, the 
veteran and his attorney should be issued 
a supplemental statement of the case 
(SSOC) which addresses all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the statement of the case.  
The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	J. T. HUTCHESON
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


